Motion by defendant for stay of execution allowed 16 November 1995. “This cause is remanded to the Superior Court, Bladen County, with instructions that Petitioner’s counsel shall file any motion(s) for appropriate relief they deem appropriate within 60 days of the date of this order. The State shall have 30 days from receipt of a copy of any such motion(s) within which to respond thereto. By order of the Court in conference this the 16 day of November 1995.”
Petition by defendant writ of supersedeas dismissed 17 November 1995. Petition by defendant for writ of certiorari to review the order of the Bladen County Superior Court dismissed 17 November 1995.